DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on November 25, 2021, amending claims 1, 5, 7, 11, 14, 16, 18 and 20.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2022 has been considered by the Examiner.


Claim Objections
Claims 1-20 are objected to because of the following informalities.  In each of claims 1, 14 and 20, there is no antecedent basis for “the input box” (each of these claims previously recites an “entry box” but not an “input box”).  Claims 2-13 depend from claim 1 and thereby include all of the limitations of claim 1.  Claims 2-13 are thus objected to under a similar rationale as with respect to claim 1.  Similarly, claims 15-19 depend from claim 14 and include all of the limitations of claim 14, and are therefore objected to under a similar rationale as with respect to claim 14.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,483,526 to Merrick (“Merrick”), over U.S. Patent Application Publication No. 2011/0179126 to Wetherell et al. (“Wetherell”), and also over Korean Patent Application Publication No. 2014-0024607A to Kim (“Kim”).
Regarding claims 1, 14 and 20, Merrick describes a multi-layer entry field component for a graphical user interface (see e.g. column 1, lines 49-59).  Like claimed, Merrick particularly teaches:
displaying, by an electronic terminal, a first prompt message in an entry box (see e.g. column 2, lines 3-25; and FIGS. 1 and 2: Merrick discloses that the entry field comprises a number of layers, including a layer for a field prompt.  The entry field is considered an entry box like claimed, and the field prompt displayed within the entry field is considered a first prompt message like claimed.  Merrick discloses that the entry field and field prompt can be displayed by an electronic terminal such as a palmtop computer – see e.g. column 1, lines 31-37; column 2, lines 18-25; and column 3, lines 28-33.);
determining, by the electronic terminal, if there is a cursor in the entry box (see e.g. column 2, lines 26-42; and FIGS. 1 and 2: Merrick discloses that the entry field comprises another layer that displays a help prompt, e.g., when the entry field gains focus.  It is apparent that, as known in the art, a cursor is displayed in the entry field when the entry field gains focus.  Consequently, determining when to display the help prompt understandably necessitates determining, by the electronic terminal, when the entry field gains focus, i.e. if there is a cursor in the entry box.); and
displaying, by the electronic terminal, a second prompt message in the entry box upon determining that the cursor is in the entry box (see e.g. column 2, lines 26-42; and FIGS. 1 and 2: as noted above, Merrick discloses that the entry field comprises another layer that displays a help prompt when the entry field gains focus, i.e. when a cursor is displayed in the entry field.  The entry field thus displays a second prompt message – the help prompt – upon determining that the cursor is in the entry field.);
wherein the display of the second prompt message is triggered by the cursor only without actual input of any content into the entry box (see e.g. column 2, lines 26-42; and FIGS. 1 and 2: as noted above, Merrick discloses that the entry field comprises a layer that displays a second prompt message – a help prompt – when the entry field gains focus, i.e. when a cursor is displayed in the entry field.  The display of the second prompt message is thus triggered by the cursor only without actual input of any content into the entry field).
Accordingly, Merrick teaches a method similar to that of claim 14.  Merrick discloses that such teachings can be implemented via software instructions (e.g. java instructions) that are stored on and executed by a computer such as a palmtop computer (see e.g. column 1, lines 31-37; column 2, lines 18-25; and column 3, lines 28-33).  Such a palmtop computer storing and replacing the first prompt message with the second prompt message like required by claims 1, 14 and 20.  Moreover, Merrick does not teach generating one or more predicted user’s inputs based on frequencies of different input information by the user in a certain period of time corresponding to a current time, and automatically displaying the one or more predicted user’s inputs in a drop-down box or the input box, as is further required by claims 1, 14 and 20.
Wetherell generally describes a universal input field for managing and distributing messages over one or more communication channels (see e.g. paragraphs 0002 and 0006-0007).  Regarding the claimed invention, Wetherell discloses that displaying the universal input field entails: (i) displaying a first prompt message (“Send a quick message here”) in the input field; (ii) determining if there is a cursor in the input field; (iii) replacing the first prompt message with a second prompt message (“What kind of message?”) in the input field upon determining that the cursor is in the input field; and (iv) wherein the replacement of the first prompt message with the second prompt message is triggered by the cursor only without actual input of any content into the entry box (see e.g. paragraph 0048 and FIG. 5).  Wetherell further teaches generating one or more possible user inputs and automatically displaying the one or more possible user inputs in a drop-down box (i.e. a drop-down menu) or the input box (see e.g. paragraph 0048 and FIG. 5, which demonstrates drop-down menus 503 and 507 for selecting possible communication channels and possible contacts, respectively.)
replaces the first prompt message upon the determination that the cursor is in the entry box, as is taught by Wetherell.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide for a less cluttered entry field, as is evident from Wetherell.  Moreover, it would have been obvious to one of ordinary skill in the art, having the teachings of Merrick and Wetherell before him prior to the effective filing date of the claimed invention, to further modify the entry box taught by Merrick so as to generate one or more possible user inputs and automatically display the one or more possible user inputs in a drop-down box or in the input box, like additionally taught by Wetherell.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to correctly enter information into the entry box, as is evident from Wetherell.  
Kim generally describes character input technology for providing a word in advance which is predicted to be input (see e.g. the abstract).  Regarding the claimed invention, Kim particularly teaches identifying one or more predicted words for input into an input field based on a current time when the field is selected, wherein the predicted words are identified based on their associated input frequency by the user when in a time zone corresponding to the current time, and wherein the predicted words are displayed in a prediction word display window relative to the input field:

When the text input mode start signal is transmitted, the predicted word search unit 50 may search for the predicted word based on the word input environment at the present time when the text input mode start signal is received. That is, the prediction word search unit 50 confirms time information received from the text input mode start A prediction word corresponding to the time information or input region attribute information may be searched for.
The text input mode start signal is a signal judged to be input by the user, and when a cursor or a pointer is located in an input area (text field or text area) where a character is input or a virtual keyboard is implemented as an input unit…
(See page 4 of the provided translation of Kim; emphasis added).

The display control unit 70 forms a prediction word display window in which the searched prediction words are displayed, an input area in which characters input by a user are displayed on the display unit 20, and a display in the prediction word display window….
In this case, the display controller 70 arranges the prediction words according to the predicted probabilities calculated for each of the searched prediction words, and controls the prediction words to be displayed in accordance with the number that can be displayed on the prediction word display window.
(See page 4 of the provided translation of Kim; emphasis added).

As shown in FIG. 5 (a), the word history information includes, for each extracted word, a phoneme constituting the word, a word group determined to be input next to the word, a cumulative number of inputs, and an input time. It includes the number of inputs by time zone, the number of inputs by property of input area, and update time information. In addition, the word group determined to be input after the corresponding 
(See page 5 of the provided translation of Kim; emphasis added).

The input frequency field for each time zone is a field in which time information is used as a predictive index as a character input environment, and accumulates the number of times according to a predetermined time zone classified for a time when a character including the word is input. For example, when a time zone is classified as 0 o'clock to 12 o'clock, 12 o'clock to 24 o'clock, and an input word is input at 9 o'clock, the word history managing unit 40 determines that the word is 0 o'clock. The number of inputs from 0 to 12 hours can be increased by judging that the data is input at the time of ~ 12 o'clock.
Similarly, when the time zone is divided into 6 hour intervals based on 0 o'clock, each time zone may be divided into 0 o'clock to 6 o'clock, 6 o'clock to 12 o'clock, 12 o'clock to 18 o'clock, and 18 o'clock to 24 o'clock, If it is determined that the input time information is 21: xx minutes, the word history manager 40 may determine that the word is input at the time zone of 18 o'clock to 24 o'clock and increase the number of times of input at the time zone of 18 o'clock to 24 o'clock….
Accordingly, the prediction word search unit 50 checks the time information of the text input mode start signal or the character input signal, and searches for words having an input count value in a time zone to which the time information belongs as a prediction word or corresponding time zone. You can search for words whose prediction count is greater than or equal to a certain value.
(see page 5 of the provided translation of Kim; emphasis added).


3 and 4, in the word providing method of the character input apparatus according to an embodiment of the present invention, first, when a text input mode start signal is transmitted, the controller 80 may determine time information of the start signal or the like. Confirm input region attribute information of the input region corresponding to the text input start signal. (S10, S20)
The predicted word search unit 50 searches for a predicted word corresponding to the time information or input region attribute information identified in step S20 based on the word history information stored in the word DB 30 (S30).
Next, when the prediction probability is calculated by the prediction probability calculator 60 based on the word history information corresponding to each of the searched prediction words, the searched prediction words are sorted in the order of the higher prediction probability according to the calculated prediction probability, and the prediction word display window is displayed. Control to display in order according to the number of words that can be displayed in (S40).
(See page 7 of the provided translation of Kim; emphasis added).

In addition, when the contents of the text message are input through the text input device according to an embodiment of the present invention, as shown in FIG. 7, the text input device includes time information and a cursor at which the cursor is located in the input area I2. The attribute information of the input area in which is located, the prediction word search unit 50 searches the prediction word corresponding to the identified time information and the attribute information based on the word history the predicted word display window C2 in which the predicted words are arranged is displayed.
(See page 8 of the provided translation of Kim; emphasis added).


    PNG
    media_image1.png
    364
    225
    media_image1.png
    Greyscale

Accordingly, as can be seen, Kim teaches generating one or more predicted user inputs (i.e. predicted words) based on frequencies of different input information (i.e. words) by the user in a certain period of time (i.e. time zone) corresponding to a current time, and automatically displaying the one or more predicted user inputs (i.e. in a prediction word display window) with respect to an input box.
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell and Kim before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick and Wetherell such that the generated possible user inputs particularly comprise one or more predicted user inputs identified based on frequencies .

Claims 2, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merrick, Wetherell and Kim, which is described above, over U.S. Patent Application Publication No. 2006/0242596 to Armstrong (“Armstrong”), and also over U.S. Patent Application Publication No. 2002/0095427 to Kaplan (“Kaplan”).
Regarding claims 2 and 15, Merrick, Wetherell and Kim teach a system like that of claim 1 and a method like that of claim 14, as is described above, whereby a first prompt message is replaced with a second prompt message in an entry box upon determining that a cursor is in the entry box.  Merrick further generally teaches dynamically displaying (i.e. via scrolling) a prompt message in the entry box to allow the user to view the prompt message in full, if the length of the prompt message is larger than the length of the entry box (see e.g. column 2, lines 26-32; column 2, line 47 – column 3, line 3).  Via ordinary ingenuity, it would have been obvious, to one of ordinary skill in the art, having the teachings of Merrick, Wetherell and Kim before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick, Wetherell and Kim so that the first prompt message in particular can be dynamically displayed in the entry box to allow the user to view the first prompt message in full, if the length of the first prompt message is larger than the length of the entry box, as is done with other prompt 
Similar to Merrick, Wetherell and Kim, Armstrong teaches dynamically displaying (i.e. via scrolling) a message within a region (i.e. of a menu item) to allow the user view the message in full, if the length of the message is larger than the length of the region (see e.g. paragraphs 0007-0008, 0026, and 0037-0040).  Like in claims 2 and 15, Armstrong suggests acquiring a length of the message and a length of the region based on a user operation (e.g. a user selection to open a menu having the region, or a user selection of a menu item having the region), determining if the length of the message is larger than the length of the region, and dynamically displaying the message in the region to allow the user to view the message in full if the length of the message is larger than the length of the region (i.e. if the content of the message is not narrower than the width of the displayed menu) (see e.g. paragraphs 0037-0040).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell, Kim and Armstrong before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick, Wetherell and Kim such that the first prompt message is dynamically displayed therein in response to acquiring a length of the first prompt message and a length of the entry box based on a user selection, and determining that the length of the first prompt message is larger than the length of the entry box, as is done with pixel lengths, as is required by claims 2 and 15.
Using pixel lengths is nevertheless well-known in the art.  Kaplan, for example, teaches determining a pixel length of data to be displayed in a field, and a pixel length of the field (see e.g. paragraph 0016).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell, Kim, Armstrong and Kaplan before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick, Wetherell, Kim and Armstrong such that the determined lengths of the first prompt message and the entry box are pixel lengths, as is done with the data and field described by Kaplan.  It would have been advantageous to one of ordinary skill to utilize such a pixel length because it would provide an identifiable measure of length, as is evident from Kaplan.  Accordingly, Merrick, Wetherell, Kim, Armstrong and Kaplan are considered to teach, to one of ordinary skill in the art, a system like that of claim 2 and a method like that of claim 15.
As per claim 3, it would have been obvious, as is described above, to modify the entry box taught by Merrick, Wetherell and Kim such that the first prompt message is dynamically displayed therein in response to acquiring a length of the first prompt message and a length of the entry box based on a user operation, and in response to determining that the length of the first prompt message is larger than the length of the entry box, as is done with the message within the region taught by Armstrong.  Armstrong particularly teaches that the user operation .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merrick, Wetherell, Kim, Armstrong and Kaplan, which is described above, and also over U.S. Patent Application Publication No. 2013/0083079 to Paushkina et al. (“Paushkina”).
As described above, Merrick, Wetherell, Kim, Armstrong and Kaplan teach a system like that of claim 3, which dynamically displays a first prompt message in an entry box to allow a user to view the first prompt message in full.  Merrick particularly discloses that dynamically displaying a message comprises scrolling the message in the entry box (see e.g. column 2, lines 26-32; column 2, line 47 – column 3, line 3).  Merrick, Wetherell, Kim, Armstrong and Kaplan, however, do not explicitly teach scrolling the first prompt message back and forth in the entry box, as is required by claim 4.
Paushkina nevertheless teaches dynamically displaying a message (i.e. a label) within a field by scrolling the message back and forth within the field (see e.g. paragraphs 0011-0012, 0042-0043, and 0050-0053).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell, Kim, Armstrong, Kaplan and Paushkina before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick, Wetherell, Kim, Armstrong and Kaplan such that the dynamic display of the first prompt message therein comprises scrolling the first prompt message back and forth in the entry box, as is done with the .

Claims 5-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merrick, Wetherell and Kim, which is described above, and also over U.S. Patent Application Publication No. 2013/0326392 to Maltesson (“Maltesson”).
Regarding claims 5 and 16, Merrick, Wetherell and Kim teach a system like that of claim 1 and a method like that of claim 14, as is described above, whereby a first prompt message is replaced with a second prompt message in an entry box upon determining that a cursor is in the entry box.  Merrick, Wetherell and Kim, however, do not explicitly disclose that the cursor is introduced by at least one of a mouse pointer clicking, a mouse pointer touching, or a finger touching on the entry box, as is required by claims 5 and 16.
Such teachings are nevertheless well-known in the art.  For example, Maltesson teaches introducing a cursor to an entry box (i.e. input field) by a finger touching on the entry box (see e.g. paragraphs 0032 and 0042-0043, and FIGS. 4-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell, Kim and Maltesson before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick, Wetherell and Kim such that the cursor is introduced by a finger touching on the entry box, as is taught by Maltesson.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently identify the input box in which data is to be entered, as is evident from Maltesson.  It is noted that claims 5 and 16, when given their broadest, most reasonable interpretations, require only one of a mouse pointer clicking, a mouse pointer touching, or a 
Regarding claims 6 and 17, Merrick, Wetherell and Kim teach a system like that of claim 1 and a method like that 14, as is noted above, whereby a first prompt message in an entry box is replaced with a second prompt message upon determining that a cursor is in the entry box.  Merrick, Wetherell and Kim, however, do not explicitly teach displaying the first prompt message elsewhere on the user interface while replacing the first prompt message with the second prompt message, as is required by claims 6 and 17.
Maltesson nevertheless teaches displaying a first prompt message (i.e. a “placeholder”) in an entry box (i.e. entry field), and then displaying the first prompt message elsewhere on the user interface upon determining that a cursor is in the entry box (i.e. upon user selection of the entry box to enter text therein) (see e.g. paragraphs 0032-0034 and 0041-0043, and FIGS. 4-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell, Kim and Maltesson before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick, Wetherell and Kim such that the first prompt message is displayed elsewhere on the user interface upon determining that the cursor is in the entry box (i.e. when replacing the first prompt message with the second prompt message), as is taught by Maltesson.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to identify the type of content required in the entry box while typing in the content, as is evident from Maltesson.  Accordingly, Merrick, Wetherell, Kim and Maltesson are further considered to teach, to one of ordinary skill in the art, a system like that of claim 6 and a method like that of claim 17.
As per claim 7, it would have been obvious, as is described above, to modify the entry box taught by Merrick, Wetherell and Kim such that the first prompt message is displayed elsewhere on the user interface upon determining that the cursor is in the entry box (i.e. when one of: making the first prompt message disappear; changing a font size of the first prompt message; changing a color of the first prompt message; or playing an audio clip associated with the first prompt message.  Accordingly, the above-described combination of Merrick, Wetherell, Kim and Maltesson is further considered to teach a system like that of claim 7.
As per claims 8 and 18, it would have been obvious, as is described above, to modify the entry box taught by Merrick, Wetherell and Kim such that the first prompt message is displayed elsewhere on the user interface upon determining that the cursor is in the entry box (i.e. when replacing the first prompt message with the second prompt message), as is taught by Maltesson.  Maltesson particularly teaches displaying the first prompt message (i.e. placeholder) elsewhere on the user interface by moving the first prompt message to a different place in the entry box (see e.g. paragraphs 0033-0034 and 0042-0043, and FIGS. 4-5).  Accordingly, the above-described combination of Merrick, Wetherell, Kim and Maltesson is further considered to teach a system like that of claim 8 and a method like that of claim 18.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merrick, Wetherell and Kim, which is described above, over U.S. Patent Application Publication No. 2006/0242596 to Armstrong (“Armstrong”), over U.S. Patent Application Publication No. 2002/0095427 to Kaplan (“Kaplan”), and also over U.S. Patent Application Publication No. 2013/0083079 to Paushkina et al. (“Paushkina”).
As described above, Merrick, Wetherell and Kim teach a system like that of claim 1, which replaces a first prompt message with a second prompt message in an entry box upon back and forth in the entry box, as is further required by claim 9.
Similar to Merrick, Wetherell and Kim, Armstrong teaches dynamically displaying (i.e. via scrolling) a message within a region (i.e. of a menu item) to allow the user view the message in full, if the length of the message is larger than the length of the region (see e.g. paragraphs 0007-0008, 0026, and 0037-0040).  Like in claim 9, Armstrong suggests acquiring a length of the message and a length of the region, determining if the length of the message is larger than the length of the region, and dynamically displaying (i.e. scrolling) the message in the region to allow the user to view the message in full if the length of the message is larger than the length of the region (i.e. if the content of the message is not narrower than the width of the displayed menu) (see e.g. paragraphs 0037-0040).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell, Kim and Armstrong before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick, Wetherell and Kim such that the second prompt message is dynamically displayed therein in response to acquiring a length of the second prompt message and a length of the entry box, and determining that the length of the second prompt message is larger than the length of the entry box, as is done with the message within the region taught by Armstrong.  It would have been advantageous to one of ordinary skill pixel lengths, as is required by claim 9.
Using pixel lengths is nevertheless well-known in the art.  Kaplan, for example, teaches determining a pixel length of data to be displayed in a field, and a pixel length of the field (see e.g. paragraph 0016).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell, Kim, Armstrong and Kaplan before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick, Wetherell, Kim and Armstrong such that the determined lengths of the second prompt message and the entry box are pixel lengths, as is done with the data and field described by Kaplan.  It would have been advantageous to one of ordinary skill to utilize such a pixel length because it would provide an identifiable measure of length, as is evident from Kaplan.
Paushkina generally teaches dynamically displaying a message (i.e. a label) within a field by scrolling the message back and forth within the field (see e.g. paragraphs 0011-0012, 0042-0043, and 0050-0053).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell, Kim, Armstrong, Kaplan and Paushkina before him prior to the effective filing date of the claimed invention, to further modify the entry box taught by Merrick, Wetherell, Kim, Armstrong and Kaplan such that the dynamic display of the second prompt message therein comprises scrolling the second prompt message back and forth in the entry box, as is done with the message taught by Paushkina.  It would have been advantageous to one of ordinary skill to .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merrick, Wetherell and Kim, which is described above, and also over U.S. Patent Application Publication No. 2018/0046606 to Zhao et al. (“Zhao”).
Regarding claim 10, Merrick, Wetherell and Kim teach a system like that of claim 1, as is described above, which replaces a first prompt message with a second prompt message in an entry box upon determining that a cursor is in the entry box.  Like in claim 10, Merrick further teaches displaying a third prompt message (i.e. an error message) (see e.g. column 2, lines 47-57; and FIGS. 1-2).  Merrick, Wetherell and Kim, however, do not explicitly teach: determining that there is no cursor in the entry box; determining that there is input information in the entry box; and determining that the input information in the entry box conflicts with a rule, as is further required by claim 10.
Zhao nevertheless teaches displaying an error message with respect to an entry box in response to determining that there is no cursor in the entry box (i.e. when the input focus leaves the entry box), determining that there is input information in the entry box, and determining that the input information in the entry box conflicts with a rule (see e.g. paragraphs 0005, 0007, 0013 and 0071-0073, and FIGS. 1C and 1D).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell, Kim and Zhao before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick, Wetherell and Kim such that the error message (i.e. the third prompt message) is displayed in response to: determining that there is no cursor in the entry box; determining that there is input information in the entry box; and 
As per claim 11, Merrick teaches that the third prompt message is configured to remind the user that there is an error in the input information (see e.g. column 2, lines 47-57; and FIGS. 1-2).  Zhao provides a similar teaching (see e.g. paragraph 0007 and FIG. 1D).  Accordingly, the above-described combination of Merrick, Wetherell, Kim and Zhao is further considered to teach a system like that of claim 11.
As per claim 12, it would have been obvious, as is described above, to modify the entry box taught by Merrick, Wetherell and Kim such that the error message (i.e. the third prompt message) is displayed in response to, in part, determining that input information in the entry box conflicts with a rule, as is taught by Zhao.  Zhao suggests that the conflict determination is based on information (e.g. a form comprising the entry box) from an external source (see e.g. paragraphs 0015, 0058 and 0093-0094).  Accordingly, the above-described combination of Merrick, Wetherell, Kim and Zhao is further considered to teach a system like that of claim 12.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merrick, Wetherell and Kim, which is described above, and also over U.S. Patent Application Publication No. 2006/0242596 to Armstrong (“Armstrong”).
As described above, Merrick, Wetherell and Kim teach a system like that of claim 1 and a method like that of claim 14, whereby a first prompt message is replaced with a second prompt message in an entry box upon determining that a cursor is in the entry box.  Merrick, Wetherell and Kim, however, do not explicitly teach: determining that there is no cursor in the entry box; determining that there is no input information in the entry box; and replacing the 
Armstrong generally teaches dynamically displaying (e.g. via scrolling) a message within a region (i.e. of a menu item) to allow the user view the message in full, if the length of the message is larger than the length of the region (see e.g. paragraphs 0007-0008, 0026, and 0037-0040).  Regarding the claimed invention, Armstrong particularly teaches reverting the region to an initial state when the region (i.e. menu item) is deselected (see e.g. paragraph 0043).
It would have been obvious to one of ordinary skill in the art, having the teachings of Merrick, Wetherell, Kim and Armstrong before him prior to the effective filing date of the claimed invention, to modify the entry box taught by Merrick, Wetherell and Kim so as to revert to an initial state (i.e. display the first prompt message in place of the second prompt message) in response to determining that the entry box is deselected (i.e. determining that there is no cursor in the entry box), as is done with the menu item taught by Armstrong.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to view the initial prompt message again, as would have been evident to one of ordinary skill in the art.  Via ordinary ingenuity, it would have been apparent to revert to the initial state only if there is no input information in the entry box, i.e. by determining that there is no input information in the entry box, because this would prevent the input information from being lost.  Accordingly, Merrick, Wetherell, Kim and Armstrong are considered to teach, to one of ordinary skill in the art, a system like that of claim 13 and a method like that of claim 19.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 15, 17 and 20 of U.S. Patent No. 10,936,786 (the “Parent”) in view of Korean Patent Application Publication No. 2014-0024607A to Kim (“Kim”).
In particular, like in claim 1 of the instant application, claim 1 of the Parent is directed to a system for displaying a prompt message to a user in an entry box of a user interface of an electronic terminal (i.e. claim 1 of the Parent recites, “[a] system for displaying a prompt message to a user in an entry box of a user interface of an electronic terminal….”), the system comprising:
a bus (i.e. claim 1 of the Parent recites, “a bus”);
a storage medium in connection with the bus, configured to store data and instructions (i.e. claim 1 of the Parent recites, “a storage medium in connection with the bus, configured to store data and instructions”);
at least one processor in communication with the storage medium, wherein when executing the instructions, the at least one processor is directed to (i.e. claim 1 of the Parent recites, “at least one processor in communication with the storage medium, wherein when executing the instructions, the at least one processor is directed to”):
display a first prompt message in the entry box (i.e. claim 1 of the Parent recites, “[a] system for displaying a prompt message to a user in an entry box of a user interface of an electronic terminal, the entry box having a first prompt message displayed therein”);
determine if there is a cursor in the entry box (i.e. claim 1 of the Parent recites, “determine if there is a cursor in the entry box…”); and
replace the first prompt message with a second prompt message and display the second prompt message in the entry box upon determination that the cursor is in the entry box (i.e. claim 1 of the Parent recites, “determine if there is a cursor in the entry box, replace the first prompt message with a second prompt message and display the second prompt message in the entry box…”);
wherein the replacement of the first prompt message with the second prompt message is triggered by the cursor only without actual input of any content into the entry box (i.e. claim 1 of the Parent recites, “wherein the replacement of the first prompt message with the second prompt message is triggered by the cursor only without actual input of any content into the entry box”).
Accordingly, claim 1 of the Parent teaches a system similar to that of claim 1 of the instant application, but does not explicitly teach generating one or more predicted user’s inputs based on frequencies of different input information by the user in a certain period of time corresponding to a current time, and automatically displaying the one or more predicted user’s inputs in a drop-down box or the input box, as is required by claim 1.
Kim generally describes character input technology for providing a word in advance which is predicted to be input (see e.g. the abstract).  Regarding the claimed invention, Kim particularly teaches identifying one or more predicted words for input into an input field based on a current time when the field is selected, wherein the predicted words are identified based on their associated input frequency by the user when in a time zone corresponding to the current time, and wherein the predicted words are displayed in a prediction word display window relative to the input field (see e.g. the passages, which are recited above, from pages 4, 5, 7 and 8 of the provided translation of Kim, in addition to FIG. 7 of Kim).  That is, like claimed, Kim teaches generating one or more predicted user inputs (i.e. predicted words) based on frequencies of different input information (i.e. words) by the user in a certain period of time (i.e. time zone) corresponding to a current time, and automatically displaying the one or more 
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Kim before him prior to the effective filing date of the claimed invention, to modify the entry box taught by the Parent so as to generate one or more predicted user’s inputs based on frequencies of different input information by the user in a certain period of time corresponding to a current time, and automatically display the one or more predicted user’s inputs in a drop-down box or the input box, as is taught by Kim.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to input words more quickly into the entry box, as is evident from Kim.  Accordingly, the Parent and Kim are considered to teach, to one of ordinary skill in the art, a system like that of claim 1, which is for displaying a prompt message to a user in an entry box of a user interface of an electronic terminal.
Particularly, regarding claim 2 of the instant application, claim 1 of the Parent teaches acquiring a pixel length of a prompt message and a pixel length of an entry box based on a user operation; determining the pixel length of the prompt message is larger than the pixel length of the entry box; and dynamically displaying the prompt message in the entry box to allow the user to view the prompt message in full (i.e. claim 1 of the Parent recites, “wherein to display the second prompt message in the entry box, the at least one processor is further directed to: acquire a pixel length of the second prompt message and a pixel length of the entry box; and determine if the pixel length of the second prompt message is larger than the pixel length of the entry box, [and] dynamically display the second prompt message in the entry box to allow the user to view the second prompt message in full”).  Claim 1 of the Parent and Kim, however, does not explicitly recite applying such teachings to the first prompt message like required by claim 2 of the instant application.  Nevertheless, via ordinary ingenuity, it would have been obvious, to one of ordinary skill in the art, having the teachings of claim 1 of the Parent and Kim the first prompt message is also dynamically displayed in the entry box to allow the user to view the first prompt message in full, if the pixel length of the first prompt message is larger than the pixel length of the entry box, as is done with the second prompt message recited in claim 1 of the Parent.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the creation of a first prompt message that is larger than the length of the entry box, as would have been evident to one of ordinary skill in the art.  Accordingly, claim 1 of the Parent and Kim are further considered to teach, to one of ordinary skill in the art, a system like that of claim 2 of the instant application.
Like in claim 3 of the instant application, claim 2 of the Parent recites, “wherein the at least one processor is further directed to open a form including the entry box or put a mouse pointer on the entry box.”  As described above, it would have been obvious to apply such teachings to the first prompt message.  Accordingly, claim 3 of the instant application is considered obvious in view of claim 2 of the Parent and Kim.
Regarding claim 4 of the instant application, claim 3 of the Parent recites, “wherein the dynamic display of the second prompt message comprises scrolling the second prompt message back and forth in the entry box.”  As described above, it would have been obvious to apply such teachings to the first prompt message.  Accordingly, claim 4 of the instant application is considered obvious in view of the claim 3 of the Parent and Kim.
	Like in claim 5 of the instant application, claim 4 of the Parent recites, “wherein the cursor is introduced by at least one of a mouse pointer clicking, a mouse point touching, or a finger touching on the entry box.”  Accordingly, claim 5 of the instant application is considered obvious in view of the claim 4 of the Parent and Kim.
	Regarding claim 6 of the instant application, claim 1 of the Parent teaches displaying the first prompt message elsewhere on the user interface while replacing the first prompt message with the second prompt message (i.e. claim 1 of the Parent recites, “…replace the first prompt 
	Like in claim 7 of the instant application, claim 5 of the Parent recites, “wherein to display the first prompt message elsewhere on the user interface, the at least one processor is further directed to perform at least one of: making the first prompt message disappear,…changing a font size of the first prompt message, changing a color of the first prompt message, or playing an audio clip associated with the first prompt message.”  Accordingly, claim 7 of the instant application is considered obvious in view of the claim 5 of the Parent and Kim.
	Similar to claim 8 of the instant application, claim 6 of the Parent recites, “wherein changing the position of the first prompt message comprises moving the first prompt message to: a different place in the entry box, a place on a border of the entry box, or a place outside the entry box.”  Accordingly, claim 8 of the instant application is considered obvious in view of the claim 6 of the Parent and Kim.
	Similar to claim 9 of the instant application, claim 1 of the Parent which recites, “wherein to display the second prompt message in the entry box, the at least one processor is further directed to: acquire a pixel length of the second prompt message and a pixel length of the entry box; and determine if the pixel length of the second prompt message is larger than the pixel length of the entry box, [and] dynamically display the second prompt message in the entry box to allow the user to view the second prompt message in full.”   Claim 3 of the Parent depends on claim 1 thereof, and thereby includes all of the limitations of claim 1, and further recites, “wherein the dynamic display of the second prompt message comprises scrolling the second prompt message back and forth in the entry box.”  Accordingly, claim 9 of the instant application is considered obvious in view of the claim 3 of the Parent and Kim.

	As per claim 11 of the instant application, claim 7 of the Parent teaches that the third prompt message is configured to remind the user that there is an error in the input information (i.e. claim 7 of the Parent recites, “…display a third prompt message configured to reflect the conflict and to remind the user of the error of the input information.”).  Accordingly, claim 11 of the instant application is considered obvious in view of the claim 7 of the Parent and Kim.
	Like in claim 12 of the instant application, claim 8 of the Parent recites, “wherein the conflict determination is based on information from an external source.”  Accordingly, claim 12 of the instant application is considered obvious in view of the claim 8 of the Parent and Kim.
	Similar to claim 13 of the instant application, claim 9 of the Parent teaches: determining that there is no cursor in the entry box; determining that there is no input information in the entry box; and replacing the second prompt message in the entry box with the first prompt message (i.e. claim 9 of the Parent recites, “where if it is determined that there is no cursor in the entry box, the at least one processor is further directed to: determine if there is no input information in the entry box, [and] replace the second prompt message in the entry box with the first prompt message.”).  Accordingly, claim 13 of the instant application is considered obvious in view of the claim 9 of the Parent and Kim.
Like in claim 14 of the instant application, claim 12 of the Parent is direct to a method implemented on an electronic terminal for displaying a prompt message to a user in an entry box of a user interface of the electronic terminal (i.e. claim 12 of the Parent recites, “[a] method 
displaying, by the electronic terminal, a first prompt message in the entry box (i.e. claim 12 of the Parent recites, “[a] method for displaying prompt message to a user in an entry box of a user interface of an electronic terminal, the entry box having a first prompt message displayed therein”);
determine, by the electronic terminal, if there is a cursor in the entry box (i.e. claim 12 of the Parent recites, “determining if there is a cursor in the entry box…”); and
replace, by the electronic terminal, the first prompt message with a second prompt message and display the second prompt message in the entry box upon determination that the cursor is in the entry box (i.e. claim 12 of the Parent recites, “determining if there is a cursor in the entry box, replacing the first prompt message with a second prompt message and display the second prompt message in the entry box…”),
wherein the replacement of the first prompt message with the second prompt message is triggered by the cursor only without actual input of any content into the entry box (i.e. claim 12 of the Parent recites, “wherein the replacement of the first prompt message with the second prompt message is triggered by the cursor only without actual input of any content into the entry box.”).  
Accordingly, claim 12 of the Parent teaches a method similar to that of claim 14 of the instant application, but does not explicitly teach generating one or more predicted user’s inputs based on frequencies of different input information by the user in a certain period of time corresponding to a current time, and automatically displaying the one or more predicted user’s inputs in a drop-down box or the input box, as is required by claim 14 of the instant application.
Kim generally describes character input technology for providing a word in advance which is predicted to be input (see e.g. the abstract).  Regarding the claimed invention, Kim 
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Kim before him prior to the effective filing date of the claimed invention, to modify the entry box taught by the Parent so as to generate one or more predicted user’s inputs based on frequencies of different input information by the user in a certain period of time corresponding to a current time, and automatically display the one or more predicted user’s inputs in a drop-down box or the input box, as is taught by Kim.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to input words more quickly into the entry box, as is evident from Kim.  Accordingly, the Parent and Kim are considered to teach, to one of ordinary skill in the art, a method like that of claim 14, which is for displaying a prompt message to a user in an entry box of a user interface of an electronic terminal.
Regarding claim 15 of the instant application, claim 12 of the Parent teaches acquiring a pixel length of a prompt message and a pixel length of an entry box based on a user operation; determining the pixel length of the prompt message is larger than the pixel length of the entry box; and dynamically displaying the prompt message in the entry box to allow the user to view first prompt message like required by claim 15 of the instant application.  Nevertheless, via ordinary ingenuity, it would have been obvious, to one of ordinary skill in the art, having the teachings of claim 12 of the Parent and Kim before him prior to the effective filing date of the claimed invention, to modify the entry box taught by the Parent so that the first prompt message is also dynamically displayed in the entry box to allow the user to view the first prompt message in full, if the pixel length of the first prompt message is larger than the pixel length of the entry box, as is done with the second prompt message recited in claim 12 of the Parent.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the creation of a first prompt message that is larger than the length of the entry box, as would have been evident to one of ordinary skill in the art.  Accordingly, claim 12 of the Parent and Kim are considered to teach, to one of ordinary skill in the art, a method like that of claim 15 of the instant application.
Like in claim 16 of the instant application, claim 15 of the Parent recites, “wherein the cursor is introduced by at least one of a mouse pointer clicking, a mouse point touching, or a finger touching on the entry box.”  Accordingly, claim 16 of the instant application is considered obvious in view of the claim 15 of the Parent and Kim.
Regarding claim 17 of the instant application, claim 12 of the Parent teaches displaying the first prompt message elsewhere on the user interface while replacing the first prompt message with the second prompt message (i.e. claim 12 of the Parent recites, “…replacing the first prompt message with a second prompt message and display the second prompt message 
Similar to claim 18 of the instant application, claim 17 of the Parent recites, “wherein changing the position of the first prompt message comprises moving the first prompt message to: a different place in the entry box, a place on a border of the entry box, or a place outside the entry box.”  Accordingly, claim 18 of the instant application is considered obvious in view of the claim 17 of the Parent and Kim.
Similar to claim 19 of the instant application, claim 20 of the Parent teaches: determining that there is no cursor in the entry box; determining that there is no input information in the entry box; and replacing the second prompt message in the entry box with the first prompt message (i.e. claim 20 of the Parent recites, “if it is determined that there is no cursor in the entry box, the method further comprising: determining if there is no input information in the entry box, [and] replacing the second prompt message in the entry box with the first prompt message.”).  Accordingly, claim 19 of the instant application is considered obvious in view of the claim 20 of the Parent and Kim.
Like in claim 20 of the instant application, claim 1 of the Parent teaches a non-transitory computer readable medium including instructions for displaying a prompt message to a user in an entry box of a user interface of an electronic terminal, when executed by a processor of the electronic terminal, causing the electronic terminal to (i.e. claim 1 of the Parent recites, “a storage medium in connection with the bus, configured to store data and instructions; and at least one processor in communication with the storage medium, wherein when executing the instructions, the at least one processor is directed to…”):
display a first prompt message in the entry box (i.e. claim 1 of the Parent recites, “[a] system for displaying a prompt message to a user in 
determine if there is a cursor in the entry box (i.e. claim 1 of the Parent recites, “determine if there is a cursor in the entry box…”); and
replace the first prompt message with a second prompt message and display the second prompt message in the entry box upon determination that the cursor is in the entry box (i.e. claim 1 of the Parent recites, “determine if there is a cursor in the entry box, replace the first prompt message with a second prompt message and display the second prompt message in the entry box…”);
wherein the replacement of the first prompt message with the second prompt message is triggered by the cursor only without actual input of any content into the entry box (i.e. claim 1 of the Parent recites, “wherein the replacement of the first prompt message with the second prompt message is triggered by the cursor only without actual input of any content into the entry box”).
Accordingly, claim 1 of the Parent further teaches a non-transitory computer readable medium like that of claim 20 of the instant application, but does not explicitly teach generating one or more predicted user’s inputs based on frequencies of different input information by the user in a certain period of time corresponding to a current time, and automatically displaying the one or more predicted user’s inputs in a drop-down box or the input box, as is required by claim 20 of the instant application.
Kim generally describes character input technology for providing a word in advance which is predicted to be input (see e.g. the abstract).  Regarding the claimed invention, Kim particularly teaches identifying one or more predicted words for input into an input field based on a current time when the field is selected, wherein the predicted words are identified based on 
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Kim before him prior to the effective filing date of the claimed invention, to modify the entry box taught by the Parent so as to generate one or more predicted user’s inputs based on frequencies of different input information by the user in a certain period of time corresponding to a current time, and automatically display the one or more predicted user’s inputs in a drop-down box or the input box, as is taught by Kim.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to input words more quickly into the entry box, as is evident from Kim.  Accordingly, the Parent and Kim are considered to teach, to one of ordinary skill in the art, a non-transitory computer readable medium like that of claim 20, which is for displaying a prompt message to a user in an entry box of a user interface of an electronic terminal.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 5, 7, 11, 14, 16, 18 and 20.  In response to these amendments the objections presented in the previous Office Action with respect to claims 5, 7, 11, 16 and 18 are respectfully withdrawn.

Further, the Examiner acknowledges the Applicant’s request to hold the double patenting rejections in abeyance until allowable subject matter is identified.  The Examiner will do so.  The double patenting rejections are nevertheless presented above so as to be maintained on the record.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  Particularly, the U.S. Patent Application Publication to Thorn cited therein suggests generating predicted user inputs based on various factors, including a frequency of input by the user in a period of time corresponding to a current time, and automatically displaying the one or more predicted user’s inputs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
1/13/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173